Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 31, 2020

                                     No. 04-19-00226-CR

                                 Jose Trinidad GONZALEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0458
                        The Honorable Velia J. Meza, Judge Presiding


                                        ORDER
         After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on January 21, 2020. See TEX. R. APP. P. 38.6(a). On the twice-
extended due date, Appellant filed a third motion, which sought a seven-day extension of time to
file the brief. The next day, Appellant filed his brief.
       Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court